NO. 12-14-00006-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN RE: AARON VAUGHAN                                    §

AND LACY VAUGHAN,                                       §   ORIGINAL PROCEEDING

RELATORS                                                §

                                         MEMORANDUM OPINION
                                             PER CURIAM
       On January 7, 2014, James R. Volberding filed this original mandamus proceeding as
counsel for Lacy Vaughan. Aaron Vaughan is also named as a relator in the petition, and his
counsel is identified as Cameron Castleberry. Volberding signed the mandamus petition “for
Mr. Castleberry, for Mr. Vaughan.”1
       On January 17, 2014, this court notified Castleberry that the petition for writ of
mandamus fails to comply with the rules of appellate procedure because it does not include his
signature as counsel for Aaron Vaughan. Castleberry was further notified that the petition would
be referred to the court for dismissal as to Aaron Vaughan unless, on or before January 22, 2014,
the court was provided with counsel’s original signature. See In re State, 26 S.W.3d 759, 759
(Tex. App.–Waco 2000, orig. proceeding) (denying mandamus relief for failure to provide
signature and proper proof of service).
       The January 22, 2014 deadline has now passed, and counsel has neither provided his
original signature nor otherwise responded to this court’s notice. Accordingly, as to Aaron
Vaughan only, the petition for writ of mandamus is dismissed. See TEX. R. APP. P. 42.3(c)
(permitting involuntary dismissal of civil case for failure to comply with notice from appellate
court clerk requiring response or other action); see also, e.g., In re Silvio, No. 01-12-00340-CV,


       1
           The petition was not electronically filed.
2012 WL 2463835, at *1 (Tex. App.–Houston [1st Dist.] June 28, 2012, orig. proceeding) (per
curiam) (applying Rule 42.3(c) in original mandamus proceeding).
Opinion delivered January 29, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)




                                                           2
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         JANUARY 29, 2014


                                         NO. 12-14-00006-CV


                   IN RE: AARON VAUGHAN AND LACY VAUGHAN,
                                    Relators
                                       ORIGINAL PROCEEDING
                   ON THIS DAY came to be heard the petition for writ of mandamus filed by
AARON VAUGHAN AND LACY VAUGHAN, who are the respondents in Cause No. 12-
1255-D, pending on the docket of the 321st Judicial District Court of Smith County, Texas. Said
petition for writ of mandamus having been filed herein on January 7, 2014, and the same having
been duly considered, because it is the opinion of this Court that this original proceeding should
be dismissed as to Aaron Vaughan, it is therefore CONSIDERED, ADJUDGED and ORDERED
that the said petition for writ of mandamus be, and the same is, hereby DISMISSED AS TO AARON
VAUGHN ONLY.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.